10 F.3d 806
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Falecia RICHMOND, Plaintiff-Appellant,v.Mary Maude COCKMAN;  City of Burlington;  Frank A. Longest,Jr.; William Morgan;  Hoffman La Rouche, Incorporated;  H.C. Pollard; A. Leon Stanback, Jr., Defendants-Appellees.
No. 93-1902.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 5, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
Falecia Richmond, Appellant Pro Se.
M.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order dismissing without prejudice Appellant's complaint alleging violations of her civil rights.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Richmond v. Cockman, No. CA-93-330 (M.D.N.C. June 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED